COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00697-CR
Style:                    Maron Thomas
                          v The State of Texas
Date motion filed*:       May 30, 2014
Type of motion:           Motion for extension of time to file brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                  March 3, 2014
       Number of extensions granted:          1          Current Due date: June 2, 2014
       Date Requested:                     August 18, 2014

Ordered that motion is:

             Granted in part
              If document is to be filed, document due: July 2, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         We grant in part appellant’s request for a 75-day extension of time in which to file
         his brief. We order appellant’s brief filed no later than July 2, 2014. No further
         extensions will be granted. Unless appellant’s brief is filed by July 2, 2014, we will
         abate this case for a hearing pursuant to Rule 38.8. See TEX. R. APP. P. 38.8.


Judge's signature: /s/ Chief Justice Sherry Radack

Panel consists of ____________________________________________

Date: June 3, 2014
November 7, 2008 Revision